FILED

United States District Court

UNITED STATES DISTRICT COURT Albuquerque, New Mexico
for th
District of New Mexico Mitchell R. Elfers
Clerk of Court

 

 

United States of America

Vv

Shawn Bradley Witzemann
Defendant

Case No. 2LMJ446 SCY

 

WAIVER OF PERSONAL PRESENCE AT HEARING

I, Shawn Bradley Witzemann , Defendant, understand that I am scheduled for

., Initial nearing on 4/7/2021

nature of hearing date

 

 

| understand that I may appear by video for this proceeding. I hereby ask to be permitted to

appear for the hearing by video, and waive my right to be personally present for this hearing.

Date: 4] YZ! SS

“Defendant's signature

“XSignature of defendant's attorney

Alonzo Padilla

Printed name of defendant's attorney

alonzo_padilla@fd.org

Defendant’s attorney's e-mail address

 

 

 
